Name: 2004/899/EC: Decision of the European Central Bank of 14 December 2004 on the approval of the volume of coin issuance in 2005 (ECB/2004/19)
 Type: Decision
 Subject Matter: economic geography;  monetary relations;  monetary economics;  EU institutions and European civil service
 Date Published: 2005-10-14; 2004-12-24

 24.12.2004 EN Official Journal of the European Union L 379/107 DECISION OF THE EUROPEAN CENTRAL BANK of 14 December 2004 on the approval of the volume of coin issuance in 2005 (ECB/2004/19) (2004/899/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty establishing the European Community, and in particular to Article 106(2) thereof, Whereas: (1) The European Central Bank (ECB) has the exclusive right from 1 January 1999 to approve the volume of coins issued by the Member States that have adopted the euro (the participating Member States). (2) The participating Member States have submitted to the ECB, for approval, their estimates of the volume of euro coins to be issued in 2005, supplemented by explanatory notes on the forecasting methodology, HAS DECIDED AS FOLLOWS: Article 1 Approval of the volume of euro coins to be issued in 2005 The ECB hereby approves the volume of coins to be issued by the participating Member States in 2005 as described in the following table: (EUR million) Issuance of coins intended for circulation and issuance of collector coins (not intended for circulation) in 2005 Belgium 178,5 Germany 680,0 Greece 108,8 Spain 642,0 France 468,5 Ireland 131,0 Italy 675,0 Luxembourg 65,0 Netherlands 175,0 Austria 185,0 Portugal 170,0 Finland 60,0 Article 2 Final provision This Decision is addressed to the participating Member States. Done at Frankfurt am Main, 14 December 2004. The President of the ECB Jean-Claude TRICHET